Exhibit 10.1

 

LOGO [g754335g0522192520027.jpg]

May 20, 2019

PERSONAL AND CONFIDENTIAL

Ralph Goldwasser

 

Re:

Amendment to Consulting Agreement

Dear Ralph:

Recognizing that the Consulting End Date as set forth in the Transition and
Consulting Agreement (the “Original Agreement”) you entered into with Myomo,
Inc. (the “Company”) on February 6, 2019, is scheduled to occur on May 18, 2019,
this letter proposes an amendment to Original Agreement such that you – at the
election of the parties – may continue to provide Consulting Services to the
Company on a monthly basis and the Company will continue to compensate you for
such services in the form of Consulting Payments for as long as you continue to
provide Consulting Services to the Company (all as defined herein and/or in the
Original Agreement).

First, a few formalities. Regardless of whether you sign the Amendment below:

 

  •  

You will remain entitled to all Consulting Payments earned pursuant to the
Original Agreement through the Consulting End Date (as defined herein);

 

  •  

You will remain subject to the obligations under Section 4 and 5 of the Original
Agreement, which includes, without limitation (a) your voluntary release of
claims forever discharging the Releases of all Claims; and (b) your obligation
to not make disparaging statements concerning the Company (the “Original
Agreement Obligations”); and,

 

  •  

You continue to remain subject to continuing obligations under (i) Sections 5
and 6 of your Employment Agreement with the Company dated December 23, 2016 (the
“Employment Agreement”), which includes without limitation your obligation
(a) not to disclose or use Confidential Information (as defined in the
Employment Agreement); (b) to return Company property; (c) for 12 months after
the Separation Date, not to (I) be an owner of or involved in the management or
operations of or be employed by or affiliated as an independent contractor or on
any other basis with a “Competitive Business” (as defined in the Employment
Agreement) or (II) service or solicit any customer or employee of the Company;
and (ii) Section 8 and Appendix A of the Employment Agreement, regarding
arbitration ((i) and (ii), with any other confidentiality and restrictive
covenant obligation you have to any of the Releasees (as defined below), the
“Ongoing Obligations”); and

The remainder of this letter proposes an amendment to the Original Agreement
(the “Amendment”) between you and the Company. You and the Company agree as
follows:

Section 2 of the Original Agreement shall be amended as follows:

 

  2.

Consulting Services

Beginning on May 18, 2019 (the “Consulting End Date”), you agree to provide
consulting services on a part-time basis, as requested by the Company, on a
monthly basis (the “Consulting Services”). The Company shall pay you $10,000 per
month for the Consulting Services (the “Consulting Payments”). Either party may
terminate the Consulting Services upon 30-days’ written notice to the other
party (the “Notice”). In the event neither party gives Notice to terminate the
Consulting Services, the Agreement shall automatically

Myomo Inc.    |    One Broadway 14th Floor    |    Cambridge, MA 02142

TEL: 877.736.9666     www.myomo.com     info@myomo.com



--------------------------------------------------------------------------------

LOGO [g754335g0522192520027.jpg]

 

renew each month and you shall continue to provide Consulting Services to the
Company and the Company shall continue to pay you the Consulting Payments on a
monthly basis; provided that the Company may terminate the Consulting Services
at any time effective immediately in the event of your breach of the Ongoing
Obligations, willful misconduct or refusal to perform the Consulting Services,
in which event the Company will owe you no further Consulting Payments after the
date of termination.

Except as specifically amended by this Amendment, the Original Agreement remains
in full effect. This Amendment and the Original Agreement (including the
Employee Agreement and the Equity Documents, which are expressly preserved in
the Original Agreement) constitutes the entire agreement between you and the
Company and supersedes any previous agreements or understandings between you and
the Company. The parties agree that this Amendment may only be amended or
modified by a written instrument signed by you and a duly authorized
representative of the Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Amendment to the same extent that the Company would be
required to perform it if no succession had taken place.

This Amendment may be executed in any number of counterparts. Please indicate
your agreement to the terms of this Agreement by signing and returning to the
undersigned the original or a PDF copy of this letter within the time period set
forth above.

Very truly yours,

Myomo, Inc.

 

By:

 

/s/ David A. Henry

   

David A. Henry

Chief Financial Officer

 

Date May 20, 2019

This is a legal document. Your signature will commit you to its terms. By
signing below, you acknowledge that you have carefully read and fully understand
all of the provisions of this Agreement and that you are knowingly and
voluntarily entering into this Agreement.

 

/s/ Ralph Goldwasser

 

Ralph Goldwasser

 

Date May 22, 2019

Myomo Inc.    |    One Broadway 14th Floor    |    Cambridge, MA 02142

TEL: 877.736.9666     www.myomo.com     info@myomo.com